Citation Nr: 0009712	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-48 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Recovery of the loan guaranty indebtedness.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The record reflects that the appellant was on active duty at 
the time that he obtained the Department of Veterans Affairs 
(VA) guaranteed loan that is the subject of this appeal.

The appellant's loan guaranty indebtedness was established in 
the amount of $9,000, plus accrued interest, based upon the 
acceptance by the VA of a deed in lieu of foreclosure from 
the appellant and his spouse, dated in September 1993, and 
their contemporaneous execution and delivery of a $9,000 
Promissory Note, made out in favor of the VA.  In June 1994, 
the appellant requested a waiver of the loan guaranty 
indebtedness.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 1998, it was remanded to the Committee 
on Waivers and Compromises at the St. Petersburg, Florida, 
Regional Office (RO) for additional development, including an 
accounting that would take into consideration whether an 
adjustment to the amount of the loan guaranty indebtedness 
could be made based upon VA's resale of the subject property 
that was used as security for the subject VA guaranteed loan.  

In August 1998, the RO directed a copy of the requested 
accounting to the appellant.  In that accounting, it was 
noted that although the VA had resold the subject property in 
May 1994 for $80,101.00, the actual out-of-pocket cost to VA 
for the acquisition and resale of the subject property 
exceeded VA's resale price by $10,332.90.  That out-of-pocket 
cost included the acquisition cost ($57,942), the claim 
payment ($19,106.26), the sales commission ($5,306), 
maintenance and repair ($2,915.23), and administrative 
expenses ($5,164.41).  The RO determined that since VA's net 
loss ($10,332.90) exceeded the amount of the promissory note 
executed by the appellant and his spouse ($9,000.00), no 
adjustment was required to the amount of the loan guaranty 
indebtedness.  The appellant filed no disagreement with the 
foregoing accounting, nor has he challenged the validity of 
the loan guaranty indebtedness on any other basis.  
Consequently, the Board will limit its consideration to the 
issue of waiver of the appellant's loan guaranty indebtedness 
of $9,000.00.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by the 
RO.

2.  There was a default in the appellant's VA guaranteed loan 
followed by a deed in lieu of foreclosure of the subject 
property by the appellant and his spouse to the VA, resulting 
in the appellant's loan guaranty indebtedness.

3.  The appellant was not without fault in the creation of his 
loan guaranty indebtedness.  The appellant and his spouse 
freely negotiated a compromise agreement, and executed a 
promissory note in favor of the VA, wherein they agreed to 
repay the VA the amount of $9,000.00 in exchange for the VA's 
acceptance of a deed in lieu of foreclosure.  

4.  The appellant's financial status, with consideration of 
the cost of life's basic necessities, is sufficient to permit 
repayment of the loan guaranty indebtedness without resulting 
in excessive financial difficulty, and the collection of that 
indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  There was a default on the VA guaranteed loan, resulting 
in a loss of the property which constituted security for the 
loan and a loss by the VA on the loan guaranty.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. § 1.964(a) (1999).

2.  Recovery of the of the appellant's loan guaranty 
indebtedness in the amount of $9,000.00, plus accrued 
interest, would not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. § 1.965(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant's claim with respect to 
waiver, is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is not 
inherently implausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  There is no 
indication that there are other records pertinent to the 
appellant's claim for a waiver which have not been obtained.  
Consequently, no further assistance to the appellant is 
required to comply with the duty to assist the appellant 
mandated by 38 U.S.C.A. § 5107(a). 

Factual Background

The documentary evidence before the Board supports the 
following factual summary:  

In June 1989, the appellant and his spouse, purchased a new 
home in Florida for the purchase price of $67,000.00, and 
financed that purchase by obtaining an 8.75 percent VA 
guaranteed mortgage loan in the amount of $67,670.00, 
expending less than $100 in the transaction.  

In conjunction with the purchase, the appellant executed VA 
Form 26-1820 wherein he agreed to repay the VA any claim 
which the VA would be required to pay a note holder on 
account of default under the terms of the loan.  

The first uncured default on the loan occurred with the 
payment that was due on May 1, 1992.  A Notice of Default was 
issued by the note holder to the VA on July 14, 1992.  A 
Notice of Intention to Foreclose was issued on July 25, 1992.  
The document explained that the appellant had advised that the 
reason for default was due to tenant problems.  

In August 1992, VA received a letter from the appellant 
concerning his delinquent VA loan.  He indicated that he and 
his spouse would not be making any more payments, and asked 
that VA consider the acceptance of a deed in lieu of 
foreclosure.  He stated that the reason for the action was 
that the tenant in the subject property had broken the 
landlord/tenant contract, and that it was impossible for him 
to keep up the mortgage payment and provide an adequate living 
for his family.  He further indicated that the reason for the 
delinquency was that his spouse had to terminate employment 
during her pregnancy, and that after the birth of their son, 
they attempted to resolve their financial difficulties but 
then he received transfer orders from the Navy.  He noted that 
they had placed their home on the market for 9 months, but 
were unsuccessful due to a poor real estate market, and so 
they decided to rent out the home.  Finally, the appellant 
stated that he would agree to sign a promissory note in 
exchange for the acceptance of the deed in lieu of 
foreclosure.  

The appellant contacted the note holder by telephone in August 
1992.  He indicated that he had sent in a request for the 
acceptance of a voluntary deed in lieu of foreclosure.  

In October 1992, the VA directed a letter to the note holder 
and indicated that a deed in lieu of foreclosure would be 
acceptable in this case, but that title being conveyed must be 
found to be free and clear of all liens, and marketable title 
must be able to be insured without exceptions.  The letter 
also stated that acceptance of the deed was contingent upon 
the homeowner signing an enclosed promissory note.  The 
enclosed promissory note that was to be signed by the 
appellant and his spouse was payable to VA in the amount of 
$7,869.00.  

In October 1992, it was determined through a title examination 
conducted on behalf of the note holder that there was an 
additional mortgage lien encumbering the subject property that 
had pre-existed the appellant's purchase and the VA guaranteed 
mortgage loan.  The note holder's attorney contacted the title 
insurance company that had insured the appellant's purchase 
and the VA loan.  In the letter, the attorney noted the open 
mortgage, and stated that the gist of the problem was that the 
note holder wanted to facilitate the acceptance by VA of the 
appellant's deed on lieu of foreclosure, but that VA could not 
accept such a deed with the pre-existing open mortgage 
encumbering the property.  

In November 1992, the attorney for the title insurance company 
contacted the attorney for the note holder, and stated that it 
was likely from the evidence of record that the pre-existing 
mortgage had been paid off as to the subject property, and 
that it should have been released as a lien on the subject 
property.  The title company offered to provide legal 
assurances to VA that they could accept the deed in lieu of 
foreclosure without fear of loss due to the pre-existing 
mortgage, and that the company would attempt to obtain a 
partial release of the subject property from the lien.  

In December 1992, the note holder's attorney contacted the 
title insurance company and indicated that the proposal to 
"insure over" the pre-existing mortgage lien was not 
acceptable to VA, and advised the title insurance company to 
resolve the title problem.  By January 1993, the title company 
had failed to respond.  In February 1993, the note holder 
contacted VA and disclosed that the title company had refused 
to resolve the matter, and that the institution of foreclosure 
was a clear option.  In March 1993, VA contacted the note 
holder and asked that foreclosure proceedings be promptly 
instituted.  

On March 26, 1993, the title insurance company sent a letter 
to the attorney for the note holder and disclosed that they 
had obtained a release of the subject property from the pre-
existing lien in question.  In April 1993, the note holder 
contacted the VA and stated that the title insurer had finally 
resolved the title defect, and asked if VA would like to 
proceed to review the matter of the deed in lieu of 
foreclosure again, since the title was clear and marketable.  

In June 1993, the appellant directed a letter to the VA and 
requested that the offer of a deed in lieu of foreclosure be 
reconsidered.  

In August 1993, the VA directed a letter to the note holder 
and indicated that a deed in lieu of foreclosure would be 
acceptable in this case.  The letter stated that acceptance of 
the deed was contingent upon the homeowner signing an enclosed 
promissory note.  The enclosed promissory note was to be 
signed by the appellant and his spouse, and was payable to VA 
in the amount of $9,000.00.  

On September 13, 1993, the appellant and his spouse executed a 
promissory note payable to VA in the amount of $9,000.00, plus 
interest at the rate of 4 percent per annum.  The appellant's 
loan guaranty indebtedness was thus established in that 
amount.  

In June 1994, the appellant filed a request for a waiver of 
recovery of his loan guaranty indebtedness.  Pursuant to his 
request for a waiver, the appellant and his spouse submitted 
a comprehensive financial status report.  They indicated that 
they were living in Louisiana, with one minor dependent.  
Their employment status was that the appellant was an 
aviation structural mechanic instructor, and that his spouse 
was a bookkeeper.  Following deductions for tax withholding, 
social security, allotments, dental, and SGLI, their combined 
monthly net income totaled $2,880.23.  They reported monthly 
expenses totaling $2,749.23.  These expenses included $425 
for rent or mortgage payment, $250 for food, $150 for utility 
payments, $170 for clothing, $260 for daycare, $22 for cable 
TV, and $1,287.02 for payments on installment loans or other 
debts.  After payment of monthly expenses, the appellant 
reported that they were left with a positive net balance of 
$130.95.  

The appellant and his spouse reported that the value of their 
assets totaled $2,110, and consisted primarily of a truck, 
valued at $2,000.  They reported no real property assets.  
They reported that the unpaid balance of their debts, not 
including the loan guaranty indebtedness, totaled $20,754.59.  
They did not indicate that they were past due on any of their 
outstanding debt obligations.  

Pursuant to the Board's 1998 remand, the appellant and his 
spouse submitted an updated financial status report in 
October 1998.  They indicated that they were living Georgia, 
with one minor dependent.  Their employment status was that 
the appellant was on active duty in the Navy, and that his 
spouse was a receptionist.  Following deductions for tax 
withholding, social security, allotments, repay of an 
advancement, and insurance, their combined monthly net income 
totaled $3,420.32.  They reported monthly expenses totaling 
$3,391.18.  These expenses included $750 for rent or mortgage 
payment, $250 for food, $200 for utility payments, $140 for 
daycare, $120 for automobile expenses, and $1,904.18 for 
payments on installment loans or other debts.  After payment 
of monthly expenses, the appellant reported that they were 
left with a positive net balance of $29.14.  

The appellant and his spouse reported that the value of their 
assets totaled $42, in cash in a checking account.  They 
reported no vehicles and no real property assets.  They 
reported that the unpaid balance of their debts, not 
including the loan guaranty indebtedness, totaled over 
$43,000.  They indicated that they were past due on several 
of their outstanding debt obligations, by one month worth of 
payments, and on one of their debt obligations by two months 
worth of payments.  

Analysis

The appellant argues that he should be accorded a waiver of 
his loan guaranty indebtedness, essentially because he was not 
at fault in the creation of the indebtedness, that he does not 
intend to use a VA guaranteed loan in the future, and that it 
would be financially beneficial to himself and his family to 
waive the debt.  He indicates that prior to the initial 
default, he was transferred by the military from the area in 
which the subject property was located.  He attempted to sell 
the home, but was unsuccessful over a nine month period, and 
rented the home out for less than the monthly mortgage 
payments.  Thereafter, there came a time when they were unable 
to rent out the subject property and his spouse was unable to 
work because of her pregnancy.  He further asserts that he and 
his spouse did all they could to avoid foreclosure, including 
the eventual pursuit of the deed in lieu of foreclosure.  The 
appellant also takes exception to the fact that their initial 
offer of a deed in lieu of foreclosure was denied by VA 
because of a flaw in the legal title to the subject property, 
and he questions why VA had allowed them to purchase the 
subject property, when it was clear that it had a title 
exception.  

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where he has been 
found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist:  

(1) After default there was a loss of the property which 
constituted security for the loan, and (2) collection of the 
indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).  The standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) The 
fault of the debtor, (2) balancing of faults between the 
debtor and the VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of an existing benefit to 
the veteran, (5) the unjust enrichment of the veteran, and, 
(6) whether the veteran changed positions to his detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a).  

The RO found the appellant to be free from an indication of 
fraud, misrepresentation, or bad faith, and the Board concurs 
with that preliminary finding.  In the evaluation of whether 
equity and good conscience necessitate a favorable waiver 
decision, the Board must consider, and in this case has 
considered, all of the specifically enumerated elements noted 
above.  The Board finds, however, that the issues of fault and 
undue financial hardship, are more significant to the case 
before us.  Furthermore, although not an explicit element of 
equity and good conscience, the Board also looks to whether 
the appellant attempted to mitigate the indebtedness.  The RO 
had found the appellant to be at fault in the creation of the 
indebtedness and determined that the collection of the 
indebtedness from the appellant and his spouse would not 
create an undue financial hardship upon them.  Having 
concurred with the preliminary finding of the RO that the 
appellant was free from an indication of bad faith, fraud, or 
misrepresentation, it is their decision on equity and good 
conscience that is the subject of the Board's review.  

VA's working definition of "fault" is "The commission or 
omission or an act that directly results in the creation of 
the debt."  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience, and education 
of the debtor should also be considered in these 
determinations.  

The Board's analysis of fault presents two distinct avenues 
for review:  the manner in which the appellant defaulted on 
the VA guaranteed loan, and the appellant's negotiated 
settlement of the debt with the VA following the default.  
Clearly, the appellant was in direct control of the debt 
obligation during his entire ownership of the subject 
property.  Although he may have perceived that his military 
transfer, his inability to sell the property, his inability 
to find and retain a suitable renter, and his inability to 
afford the monthly payments on the loan without the rental 
income or his spouse's income was involuntary, the appellant 
was making all of the decisions relevant to his obligation 
under the VA guaranteed loan and the disposition of the 
subject property used as security for that loan.  

The appellant argues that he should not be considered at 
fault since he did not abandon the subject property and the 
VA guaranteed loan.  He states that in reality, he simply was 
transferred by the military, tried to sell the subject 
property, but when it wouldn't sell, rented out the house, 
and when it could not be rented, he then requested that VA 
accept a deed in lieu of foreclosure.  According to the 
appellant, his spouse's inability to retain employment 
because of her pregnancy finally led to his default on the 
loan.  While it is likely that the appellant was faced with 
the financial dilemmas that he described prior to his initial 
default on the loan, what is also true is that the obligation 
to repay the VA guaranteed loan that he had incurred four 
years prior was not contingent upon whether or not he 
remained in the area, or whether or not he was able to find a 
purchaser or suitable renter, or whether his spouse was able 
to find employment.  

Although the appellant may have attempted to sell the subject 
property and immediately entered into negotiations with the 
VA when it became apparent that he would be unable to sell 
within a reasonable time, those efforts must be considered in 
terms of the mitigation of his fault, and not in absolution.  

As indicated, there is also an element of fault that may be 
attributed to the appellant on the basis of his negotiated 
compromise settlement of the debt with the VA following the 
default.   It was, in fact, those very negotiations that 
resulted in the creation of the appellant's loan guaranty 
indebtedness.  Under VA's definition of "fault," the Board is 
concerned with whether the appellant was responsible for "the 
commission or omission or an act that directly results in the 
creation of the debt."  "Fault" in terms of "right or wrong" 
is secondary, if not irrelevant.  Determining the proximate 
cause of the resulting debt is the critical issue.  It was 
the appellant and his spouse who pre-emptively negotiated a 
reduced indebtedness with the VA and executed the promissory 
note in consummation of their negotiations.  They did so of 
their own volition, and under no apparent or implied duress.  
Having freely entered into the very agreement that created 
his loan guaranty indebtedness, by definition, the appellant 
must be considered at fault in the creation of that loan 
guaranty indebtedness.  

Notwithstanding this conclusion, the Board may take into 
consideration any mitigating factors, and a finding of fault 
can be tempered by a finding that the appellant made some 
efforts to avoid or minimize the loan guaranty indebtedness.  
It is conceded that the appellant and his spouse were faced 
with daunting financial dilemmas, and made substantial 
efforts toward the mitigation of the indebtedness in terms of 
their active marketing of the subject property and the 
pursuit of the acceptance of a deed in lieu of foreclosure by 
the VA.  However, in that regard, the acceptance by the VA of 
the deed in lieu of foreclosure must be deemed as ample quid 
pro quo for the appellant's efforts toward mitigation.  

In summary, the appellant made financial choices that he 
believed were in his best interest; in so doing, he 
unilaterally agreed to accept the consequences of those 
choices.  He negotiated the amount of his indebtedness in the 
first place, and in so doing, he has already, in effect, been 
credited for his efforts toward reducing the considerable 
financial harm incurred by others, namely the VA.  

One of the specifically enumerated elements to be considered 
under 38 C.F.R. § 1.965(a) is "a balancing of faults between 
the debtor and the VA."  In this regard, the Board notes the 
appellant's allegations that his initial efforts to avoid the 
indebtedness were thwarted by the discovery of a title 
problem, and that the VA should have somehow protected him 
from purchasing real property that was encumbered by a title 
exception.  In response to that allegation, the Board notes 
that when the appellant purchased the subject property, the VA 
guaranteed to the lender, the repayment of the VA loan, and it 
was based upon that guaranty that the appellant was able to 
obtain such a loan with little money invested and under 
favorable terms.  VA did not, however, guaranty the title to 
the subject property, and certainly did not provide a guaranty 
that VA would accept a deed in lieu of foreclosure under any 
circumstances.  In fact, the acceptance by VA of such a deed 
is entirely discretionary by VA, and generally is based solely 
upon whether the acceptance of such a deed would be to the 
advantage of VA.  Essentially, there is no evidence that the 
VA shared responsibility for the creation of the indebtedness.  
In fact, the evidence reveals that the VA directly assisted 
the appellant in reducing that debt, by the eventual 
acceptance of the deed in lieu of foreclosure once the title 
problem had been resolved to the satisfaction of VA.  VA was 
under no duty to act otherwise.  

Finally, the Board must analyze the appellant's current 
financial status and the potential impact of loan guaranty 
payments on his ability to discharge his responsibilities to 
provide himself and his family with the basic necessities of 
life.  The Board is particularly aware of the principle that, 
once the necessary living expenses have been met, the 
appellant is expected to accord a debt to the VA the same 
regard given to any other debt.  It is especially pertinent to 
note that, for the most part, the debts are based upon money 
borrowed following the incurrence of the debt to VA by the 
signing of the promissory note in question.  The evidence 
indicates that the appellant and his spouse appropriate funds 
to other creditors, maintaining a history of significant 
payments towards secondary debts.  It is also pertinent to 
note that although the appellant and his spouse have 
delinquencies in many of these accounts, for the most part, 
the amount past due in the delinquent accounts represents no 
more than one month's payment.  

Although their October 1998 financial status report reflects a 
modest monthly surplus ($29.14), it also reflect monthly 
payments toward credit installments totaling over $1,904, with 
the majority being over $100 per month each.  Further, based 
upon the projected monthly payments reported in October 1998, 
some of those accounts should be paid off.  Further, to the 
extent that any of these credit debts were not based upon the 
purchase of immediate corporal necessities, the payments 
towards those debts are subject to collection and application 
towards the reduction of the loan guaranty indebtedness.  

In September 1993, the appellant and his spouse had agreed to 
the payment of reduced $9,000.00 loan guaranty indebtedness.  
The financial information submitted by the appellant clearly 
indicates that they have the financial capability of honoring 
that agreement without incurring undue hardship.  

Moreover, the proper analysis of undue hardship must take into 
consideration not only the appellant's present financial 
picture but a realistic projection of his status in the 
foreseeable future.  They are both young, educated, 
resourceful, and employed; based upon their education and 
occupational backgrounds they may reasonably be expected to 
have many more years of substantially gainful employment.  

With prudent budgeting the appellant and his spouse should be 
able to repay their negotiated VA indebtedness over time 
without significantly impairing or curtailing funding for the 
basic necessities of life.  This is not to say that they will 
not experience certain inconveniences as a result of the 
payment of the indebtedness to the Government.  Obviously, 
additional finances would be beneficial to their quality of 
living.  There is no evidence, however, that the appellant's 
family will be forced to endure a lack of food, clothing, 
warmth, or shelter as a result of the collection of the 
appellant's debt.  

In conclusion, the RO has determined that the appellant was 
at fault in the creation of the loan guaranty indebtedness, 
and the Board agrees with that finding.  The Board has 
determined that the appellant and his spouse made an effort 
to avoid the loss, but have already been rewarded for that 
effort.  It must also be noted that the Government has 
incurred a significant loss in this transaction.  Finally, it 
has been determined that the appellant has the financial 
ability to pay all of the loan guaranty indebtedness.  
Consequently, a collection of the negotiated loan guaranty 
indebtedness would not be unduly favorable or adverse to 
either the Government or the appellant, nor would it violate 
the principles of "equity and good conscience."  38 U.S.C.A. 
§§ 5107, 5302; 38 C.F.R. § 1.965(a).  Accordingly, the prior 
decision of the RO is affirmed, and the appellant's request 
for a waiver is denied.  


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $9,000.00, plus accrued interest, is denied.  




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

